Citation Nr: 9914424	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  92-55 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active duty from February 22, 1973 to 
September 30, 1975, and active duty for training from April 
25, 1987 to May 9, 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision of the 
Washington, D. C. Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement with this 
decision was received in August 1990.  A statement of the 
case was issued in October 1990.  The veteran's substantive 
appeal was received in February 1991.  In April 1992, the 
veteran, accompanied by his accredited representative, 
appeared and presented testimony at a hearing on appeal 
before a Member of the Board in Washington, D. C.  The Board 
remanded the case in August 1992 and October 1995.  

In January 1997, the Board denied service connection for a 
left knee disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court).  By Order dated in August 
1998, the Court granted a joint motion for remand and vacated 
that part of the Board's decision that denied service 
connection for a left knee disorder.

Upon reviewing the evidentiary record the Board requested an 
opinion from a medical expert with the Veterans Health 
Administration (VHA).  The opinion of the VHA was received in 
March 1999.  The opinion was referred to the veteran' s 
representative, and additional written argument was submitted 
to the Board later in March 1999.



FINDINGS OF FACT

1.  The service medical records show that the veteran 
sustained a contusion of the left knee in May 1987, during 
active duty for training.

2.  The current left knee disability, to include arthritis, 
was not present in active duty or active duty for training, 
and is not related to any events occurring during active duty 
or active duty for training.


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated by 
active duty or active duty for training in 1987, nor may 
arthritis be presumed to have been incurred in active duty. 
38 U.S.C.A. §§  101(24), 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Review of the service medical records for the veteran's 
period of active duty from February 1973 to September 1975, 
including reports of the enlistment and separation 
examinations, reflects no reference to complaints, diagnoses 
or findings of left knee disorder.  On separation examination 
in September 1975, clinical evaluation of the musculoskeletal 
system, including the lower extremities, was normal.

The service medical records also include a May 1987 Statement 
of Medical Examination and Duty Status which indicates that 
while on active duty for training in May 1987, the veteran 
was driving a 1 and 1/2 ton M561 military vehicle when the 
rear tire blew out, causing the veteran to be thrown around 
in the vehicle.  While trying to maintain control of the 
vehicle, he sustained a contusion of the left knee.  At the 
time of physical examination on May 9, 1987, the veteran 
complained of low back pain, as well as pain and numbness in 
the left lower leg.  Examination of the left knee revealed 
mild pain without ecchymosis.  A subsequent treatment record 
noted that the veteran was status post motor vehicle accident 
and indicated that he made no complaints regarding the left 
knee.  Examination of the left knee showed 1+ Lachman's sign 
bilaterally without effusion or tenderness.  The medial and 
lateral collateral ligaments were intact.  The examiner 
indicated that x-rays of the left knee showed old medial 
femoral exostosis.  A September 1978 entry showed that the 
veteran reported pain in the left knee.  Examination of the 
left knee revealed no effusion, no gross instability and pain 
with palpation over a large area of the joint. There was no 
medial or lateral joint tenderness.  The examiner indicated 
that an x-ray of the left knee showed no significant bony 
abnormality.  The diagnoses included sprain strain left knee.  
An undated report of Medical Examination for the purpose of 
retention noted the veteran reported bone and joint pain of 
the knees and that the left knee gave way occasionally.  The 
examiner indicated that there was crepitation of the left 
knee but full range of motion and no effusion.  The clinical 
evaluation of the lower extremities was normal.

In February 1989, the veteran filed a claim seeking 
disability compensation benefits.  In March 1989, the RO 
requested and received copies of private clinical records of 
Dr. H. Wendell Tiller, reflecting treatment received by the 
veteran in 1987.  On examination on May 25, 1987, the veteran 
reported the motor vehicle accident on May 9th.  He indicated 
that he was shaken up and hit his left knee.  The veteran 
reported that he was seen by a doctor at that time who 
indicated that it was thought he had a chip in the left 
elbow.  He reported that currently, his left leg was 
completely numb.  Physical examination of the left knee was 
essentially normal.  X-ray study of the left knee showed old 
Pellegrini-Stieda's disease, or calcification of the medial 
collateral ligament.  Anteriorly, where the veteran bumped 
the left knee over the patellar tendon and anterior joint 
capsule, there was apparently an old injury.  The calcified 
ligament was well attached.  On physical examination on July 
13, 1987, the veteran continued to complain of left knee 
pain, primarily in front of the knee and not on the medial 
side where he had pain before.  The examination showed good 
motion of the knees.  The examiner indicated that the veteran 
had a 5 percent disability of the left knee.  

In written correspondence dated in August 1987, Dr. Tiller 
indicated that in his opinion the veteran suffered 5 percent 
disability of left knee in the accident.

On VA orthopedic examination in August 1989, the veteran 
complained of instability of the left knee.  He reported that 
he was told during service that he had torn cartilage but no 
surgery was done.  He indicated that he wrapped the knee in 
ace bandages at time and had no medical treatment.  Physical 
examination revealed normal range of motion of the left knee 
with no effusion or warmth.  X-ray study of the left knee 
demonstrated mild degenerative changes, with osteophytes.  
The relevant diagnosis was post-traumatic degenerative 
arthritis of the left knee.

VA outpatient treatment records from March 1991 to January 
1992 reflect at the time of physical examination in May 1991, 
the veteran reported injuring the left knee in the motor 
vehicle accident and a lacerated left knee was noted.  
Physical examination of the left knee revealed tender medial 
joint line.  There was no effusion and the knee was stable.  
It was noted that x-rays were unremarkable.  A November 1991 
entry noted the history of the left knee injury and the 
veteran reported that he was told by a private physician that 
he had a ruptured meniscus.  He complained of cracking of the 
left knee and occasional giving way of the left knee.  On 
examination of the left knee, there was no swelling and full 
range of motion from 0 to 130 degrees.  The examiner 
indicated that the left knee was stable with no tender spots.  
The assessment was arthralgia, left knee.  The veteran was 
seen in December 1991 and January 1992 for continued 
complaints of left knee pain.  Physical examination in 
January 1992 revealed retropatella crepitus and pain of the 
left knee.  Entries dated in September 1992 show that the 
veteran was involved in a motor vehicle accident that same 
month and complained of pain in the lower back and neck with 
lower extremity weakness.  There was no findings or diagnoses 
pertaining to the left knee.  

In a May 1991 statement, a VA Chief Orthopedic Surgeon 
indicated that the veteran sustained a left knee injury in a 
motor vehicle accident two years earlier and treated as a 
inpatient.  It was indicated that he currently suffered from 
ongoing problems of giving way of the left knee, which was 
not amenable to surgery and treated with analgesics.

In April 1992, the veteran, accompanied by his accredited 
representative, appeared and presented testimony at a hearing 
on appeal before a Member of the Board in Washington, D. C.  
On that occasion, the veteran testified that while on active 
duty for training with the Army National Guard in May 1987, 
he was driving an Army vehicle when the left rear tire of the 
vehicle blew out.  He stated that in the process of 
controlling the vehicle and preventing it from going over a 
cliff, his knee hit the dashboard and he suffered a cut on 
the knee, as well as injuries to his forehead, left elbow and 
back.  The veteran noted that he received treatment 
immediately following the accident at the military hospital 
in Fort Jackson, South Carolina.  He testified that the cut 
on the knee was a 1 and 1/4 inch gash that was treated with 
antiseptic and wrapped in a bandage.  He testified that he 
returned for follow-up treatment a few days later, the knee 
laceration was still open and it was treated with medication 
and he was told he could go home.  He testified that he was 
told the cut on the knee would probably get better if he left 
it alone.  He indicated that no x-rays of the knees were 
taken.  He indicated that the following Monday, he sought 
treatment at a private clinic at which time he was seen by 
Dr. Tiller, an orthopedic surgeon. The veteran stated that he 
received treatment from Dr. Tiller, three times a week, from 
May 1987 to April 1989.  He further noted that he moved to 
Washington, D. C. in April 1989 and that he had been 
receiving treatment at the VA Medical Center in Washington, 
D. C. since that time.  He noted that his left knee gives 
way, which sometimes caused him to fall.  He testified that 
Dr. Tiller told him that there was damage to the ligament of 
the left knee and that surgery was the only way to correct 
the problem.  The veteran indicated that he was told by the 
treatment providers at the VA medical center that the patella 
was damaged.  The veteran further testified that he was 
unable to engage in certain physical activities because of 
his left leg symptomatology which also interfered with his 
ability to maintain gainful employment.

On VA orthopedic examination in May 1994, the veteran 
reported the inservice left knee injury and indicated that 
the diagnosis was contusion or abrasion.  He indicated that 
he continued to experience discomfort and pain in his left 
knee.  He noted that he was receiving continuous outpatient 
treatment for his knee.  On physical examination of the left 
knee, there was no swelling or no deformity was found in the 
joints.  The left knee was stable.  Left knee flexion was to 
140 degrees with extension of 0 degrees.  X-rays of the left 
knee showed no gross abnormality.  There was no final 
diagnosis regarding the left knee.

On VA examination of the left knee in January 1996, the 
veteran reported that at the time of the inservice injury of 
the left knee, he was told that he had a minor bruise.  He 
complained of tenderness to palpation over the medial and 
lateral aspect of the lower part of the patella.  On 
examination, there was slight swelling in the left knee. No 
deformities or instabilities were noted.  On range of motion 
the left knee, flexion was 110 degrees and extension was 10 
degrees less than 0 degrees.  The diagnoses included status 
post past history of left knee injury with persistent left 
knee pain.  X-ray study of the left knee demonstrated minimal 
degenerative arthritic changes.

On VA examination in March 1996, the examiner noted that the 
veteran suffered only a contusion of the left knee in the 
1987 accident which was considered transitory.  In this 
regard, he commented that in his opinion, such injury argues 
against minimal arthritic changes indicated on X-ray 
examination.

In March 1999, the Board requested an opinion from a medical 
expert with the VHA.  That expert was asked to review the 
veteran's claims folder and furnish an opinion on the 
following questions:

1.  Based on review of the service 
medical records and pertinent postservice 
medical records, please state the 
diagnosis of the current left knee 
disability and whether it is as least as 
likely as not that the current left knee 
disability is the result of the 1987 
vehicular accident.

2.  Based on review of the evidence, 
including the opinions of Dr. Tiller and 
by the VA examiners in August 1989 and 
March 1996, does the veteran have 
traumatic arthritis as a result of the 
1987 vehicular accident.  

In response to the request for an opinion, Richard Schmidt, 
M.D., Staff Physician, Orthopaedic Section, Minneapolis VA 
Medical Center, stated the following:

I have been asked to review an appeal by 
veteran (reference to claim no. omitted) 
regarding injuries to his knee.  This is 
in an expert opinion gained from review 
of the medical record.  This is in 
reference to an injury of the patient's 
left knee.

A brief history shows that the patient 
was on active duty in the military from 
February of 1973 to September of 1975.  
There is no history of knee disability 
during that period of time.

The patient again served in the military 
service in 1987.  The history shows that 
he was driving a military vehicle when a 
rear tire blew-out causing the veteran to 
be thrown around in the vehicle.  He 
maintained control but his knee was 
injured at that time.  The patient was 
evaluated by a private physician near 
where the injury occurred as well as 
later by a military physician.

According to medical records, the knee 
showed evidence of a knee contusion but 
there were nointra-articular 
abnormalities noted.  He was noted, on x-
ray to have a Pellegrini-Stieda lesion of 
the medial femoral condyle.

Subsequently the patient has complained 
of continuing knee problems.  In 
particular the patient is complaining of 
knee pain and now has developed 
degenerative arthritis of the left knee.  
The question that has been asked is 
whether the present left knee disability 
is related to the vehicular accident of 
May, 1987.  The second part of that 
question is whether the accident of 1987 
has created the traumatic arthritis.

After review of these records it is my 
medical opinion that the patient's 
primary injury in May of 1987 was a 
contusion of the left knee.  This seems 
to be well documented in the record.  The 
x-rays findings of a Pellegrini-Stieda 
lesion do not relate to the injury of 
1987 as they were old findings.  They are 
indicative of a prior knee injury.

Based on the medical records, it is my 
opinion that the patient sustained a 
contusion of the left knee in the 1987 
accident.  A contusion is expected to 
resolve and is not a cause for long-term 
disability.  There was no evidence at the 
time of the injury that he sustained an 
internal derangement of the left knee.

Subsequently the patient has developed 
degenerative arthritis of the left knee.  
That is clear by the x-ray findings.  It 
is my opinion that the degenerative 
arthritis is not related to the vehicular 
accident of 1987.  It is far more likely 
that family genetics, prior trauma and 
the incidence of degenerative arthritis 
in this patient's age group are the 
causes for his arthritis and not the 
injury of 1987.

In brief summary, this patient sustained 
a contusion of his left knee while in the 
military service.  A contusion resolves 
and does not result in long-term 
disability.  Therefore, the degenerative 
arthritis that is now evident is much 
more likely to be caused by natural 
factors rather than this specific 
incident in May of 1987.

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection will be also 
be granted for a disability resulting from disease or injury 
incurred in or aggravated  while performing active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  
Where the veteran served 90 days or more during a period of 
war or after December 31, 1946 and arthritis becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of active duty, such disease shall be presumed to 
have been incurred in active duty, even though there is no 
evidence of such disease during the period of active duty.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 1991 
and Supp. 1998); 38 C.F.R. § § 3.307, 3.309 (1998).  With 
chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain in service will permit service connection of 
arthritis first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service or in the presumptive period 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. §3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology. 

After a full review of the record, including the testimony of 
the veteran, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left knee disability.  The Board is obligated to make a 
determination with respect to the credibility and probative 
value of the evidence of record.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The service medical records show that the veteran sustained a 
contusion of the left knee during active duty from training 
in 1987.  There is medical evidence of complaints of left 
knee pain during that period of service with no evidence 
shown of a diagnosis of arthritis of the left knee.  The 
record includes treatment records of Dr. Tiller showing that 
he examined the veteran shortly after the injury in May and 
July 1987.  The veteran reported that he hit his left knee in 
that accident and that history is credible as it is supported 
by the service medical records.  The veteran complained of 
left knee pain at that time.  However, the clinical findings 
in May 1987 showed an essentially normal left knee and in 
July 1987 there was good motion of the knees.  In July and 
August 1987, Dr. Tiller expressed the opinion that the 
veteran had a 5 percent disability of the left knee related 
to the 1987 vehicular accident.  The Board finds that while 
the history reported by the veteran is accurate and credible, 
the opinions of Dr. Tiller have little probative value.  The 
opinion merely states that the veteran has a 5 percent 
disability of the left knee but fails to state with 
specificity a diagnosis or identify what the disability is.  
In addition, the clinical findings shown in Dr. Tiller 
records show an essentially normal left knee and Dr. Tiller 
failed to set forth any clinical findings to support his 
conclusion that there is a disability of the left knee, other 
than the complaints of left knee pain.  

The report of VA orthopedic examination in August 1989, shows 
that the veteran reported that he was told during service 
that he had a torn cartilage of the left knee.  An x-ray 
demonstrated mild degenerative changes of the left knee.  The 
diagnosis of post-traumatic degenerative arthritis of the 
left knee.  The Court has held that where a doctor's opinion 
was based upon reliance upon the veteran's account of his 
medical history and service background (an inaccurate account 
and history), that medical opinion based upon an inaccurate 
factual premise has no probative value. Reonal v. Brown, 5 
Vet. App. 458 (1993).  Lay statements, standing alone, do not 
provide a sufficient basis to conclude that a disability had 
its onset during service. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds that the veteran's history as 
reported in the August 1989 VA examination report is 
inaccurate, as he did not have a torn cartilage in service, 
and is not credible thus, the findings and conclusions in the 
August 1989 VA examination report have no probative value as 
they were based on an inaccurate factual premise.

The May 1991 statement of the VA Chief Orthopedic Surgeon is 
of no probative value because it recites an inaccurate 
history of the veteran's inservice injury.  It is indicated 
that the injury was sustained two years earlier, which is 
inaccurate because the service medical records show that the 
injury occurred in 1987.  In addition, while the statement 
notes the inservice injury and ongoing left knee problems, 
but it fails to relate the current knee pathology to the 
inservice injury in any way.  Therefore, the statement was no 
probative value as to the issue of whether the current left 
knee condition is the result of the inservice injury.

The January 1996 VA examination does contain an accurate 
history of the veteran's inservice injury.  The veteran 
reported that he had a minor bruise to the knee and 
complained of left knee tenderness.  The Board notes that 
there is no indication that the examiner reviewed the claims 
folder at the time of the examination.  The diagnosis was 
status post past history of left knee injury with persistent 
left knee pain.  The Board finds that this evidence is 
probative on this issue and must be weighed against the other 
credible and probative evidence of record.

The record includes a AMIE Compensation and Pension Exam 
Worksheet indicating that the January 1996 VA examination was 
inadequate and requested another examination.  It was 
instructed that the claims file should be made available to 
the examiner and the examiner should state an opinion as to 
whether the current knee disability is related to the 
inservice trauma.  Another examination was conducted in March 
1996.  The examiner noted that, regarding the left knee, that 
the "C5" showed on examination after his injury that there 
was only a contusion which was considered transitory.  On 
review of the examination worksheet and the report of 
examination, the Board finds that the term "C5" is a 
typographical error and the examiner is referring to the 
claims file by that reference, because the only reference to 
a contusion in the record is in the service medical records.  
The examiner determined that the medical evidence did not 
support a finding of minimal arthritic changes in the left 
knee.  The March 1996 VA examination report has probative 
value because the examiner reviewed the claims file, 
including the relevant service medical records, prior to 
making his conclusions.

Finally, the Board finds that the March 1999 VHA opinion is 
probative in the assessment of the etiology of the veteran's 
current left knee disability since the author is an expert in 
the field of orthopedics and also reviewed the veteran's 
entire record.  It was concluded that the veteran sustained a 
contusion of the left knee inservice which did not result in 
long-term disability.  In addition, it was concluded that any 
current degenerative arthritis was more likely to be caused 
by natural factors that the May 1987 injury.  

The Board has considered the contentions and that testimony 
of the veteran.  The veteran has asserted that he suffers 
from left knee pain which had its onset at the time of the 
injury during service in 1987.  In April 1992, he testified 
that he suffered a laceration on the left knee and that it 
was treated with antiseptic and a bandage.  While the veteran 
can testify as to the type of injury he sustained, if it is 
observable, which a laceration is, and while he is able to 
testify that he has had pain since the injury, he is not 
competent to provide evidence of the etiology of his left 
knee condition.  The Court has held that lay persons are 
competent to testify as to what they actually observed and 
what is within the realm of their personal knowledge.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, the Court has 
also held that lay testimony is not competent to prove a 
matter requiring medical expertise.  Grottveit v. Brown, 5. 
Vet. App. 91 (1993).  The veteran is not medically trained 
and is not competent to testify as to the etiology of a left 
knee disability.

In view of the totality of the evidence of record, the Board 
concludes that the weight of the evidence is against the 
veteran's claim for entitlement to service connection for a 
left knee disability.  The Board has concluded that the 
opinions of Dr. Tiller and those included in the report of VA 
examination in August 1989 and the May 1991 statement of a VA 
physician have little or no probative value.  The Board has 
conceded that the opinion contained in the January 1996 VA 
examination report has probative value.  However, the Board 
concludes that the opinions shown in the March 1996 VA 
examination report and the March 1999 VHA opinion have more 
probative value and that these two opinions outweigh positive 
evidence of record.  The March 1996 and March 1999 opinion 
clearly were based on a complete review of the claims folder 
while there is no indication that the examiner reviewed the 
record prior to rendering the opinions in the January 1996 
opinion.  The Board finds that there is no medical evidence 
of arthritis in service or that it was manifested to a 
compensable degree within a year after discharge from active 
duty.  Thus, Board finds that the preponderance of the 
evidence is against a finding that the veteran has traumatic 
arthritis of the left knee as a result of the injury in 
service and therefore the chronicity provision of 38 C.F.R. 
§ 3.303(b) is not applicable.  The Board further concludes 
that although the record shows that the veteran has 
complained of left knee pain since the time the injury, the 
preponderance of the evidence is against a finding that there 
is competent medical evidence relating a present left knee 
disability to the complaints of left knee pain of the 
veteran.  See Savage v. Gober, supra.

Accordingly, the Board concludes that entitlement to service 
connection for a left knee disability has not been 
established by the evidence of record.  In reaching its 
decision, the Board has considered the matter of resolution 
of the benefit of the doubt in the veteran's favor; however, 
it is noted that application of the rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Such is decidedly not the case 
in this instance as the weight of the evidence is against the 
claim.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

